Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in response to amendments filed on 7/1/2022.  Claims 1-3, 5, 8-10, 12, 15-17, and 19 have been amended. Therefore, claims 1-20 are pending and addressed above.
Claim Interpretation
Paragraphs 0017-0034 provide specific definitions for the following terms:  processor, IoT, sensor, data processing system, server, client device, social networking system, social networking service, content delivery system, content, social content, advertisement, responsive to, computer readable storage medium, real time, automatically, and user.  As such, for purpose of examination, these terms will be interpreted per the definitions given in those paragraphs. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite, receiving, by a client device from a data processing system, first data, the first data selected by the data processing system based on second data generated by at least one IoT device with which the client device is associated, and the first data indicating at least one advertisement; accessing, by the client device, the at least one advertisement using the first data indicating the at least one advertisement; adding, by the client device, the at least one advertisement to content accessed by the client device; and presenting, by the client device, the content with the at least one advertisement added to the content by pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused.
Step 2A, Prong 1:  These limitations are drafted in a method (claim 1), a device (claim 8), and a computer program (claim 15) and under their broadest reasonable interpretations, the limitations, except for the italicized portions, recite certain methods of organizing human activity.  The claimed invention receives data, accesses an advertisement, add the advertisement to content, and presents the advertisement and content, which are advertising and marketing and sales activities. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of by a client device from a data processing system, by the data processing system based on second data generated by at least one IoT device with which the client device is associated, and by the client device.  These elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.  The additional element of “pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused” is insignificant extra solution activity. The claims are directed to an abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the additional element of “pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused” was considered to be extra-solution activity, in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The prior art references of Ashbun (P. G. Pub. No. 2019/0191203) and Mao (U. S. Patent No. 9.414,115) both explain the pausing presenting and commencing steps.  Accordingly, a conclusion that this claim element is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
Therefore, the independent claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 8, and 15 without significantly more.
Dependent claims 2, 9, and 16 further recite, receiving, by the client device from the data processing system, third data, the third data selected by the data processing system based on the second data generated by the at least one IoT device with which the client device is associated, and the third data indicating at least one social content comprising video; accessing, by the client device, the at least one social content using the third data indicating the at least one social content comprising video; and adding, by the client device, the at least one social content comprising video to the content accessed by the client device; wherein the presenting, by the client device, the content further comprises presenting the content with the at least one social content comprising video added to the content.”  For the same reasons as outline in the steps above, these limitations (except for the italicized portion) are directed an abstract idea of certain methods of organizing activities. The additional elements (italicized portion) are just generic computer elements as explained above.
Dependent claims 3, 10, and 17 further recite, wherein: the at least one social content comprising video is posted to a social networking service by a second user with whom a first user of the client device is socially connected in a social networking service; and the data processing system selects the third data based, at least in part, on the social connection of the second user with the first user of the client device and based, at least in part, on fourth data received by the data processing system from at least one other IoT device with which another client device of the second user is associated.  For the same reasons as outline in the steps above, these limitations (except for the italicized portion) are directed an abstract idea of certain methods of organizing activities. The additional elements (italicized portion) are just generic computer elements as explained above.
Dependent claims 4, 11, and 18 further recite, wherein the IoT device is coupled to another device or system via at least one sensor.  These computing elements are described generically in at least [0019]-[0026] of the Specification. Therefore, these additional elements are not significantly more than the abstract idea.
Dependent claims 5, 12, and 19 further recite, wherein the second data generated by at least one IoT device indicates an issue with the another device or system. These computing elements are described generically in at least [0019]-[0026] of the Specification. Therefore, these additional elements are not significantly more than the abstract idea.
Dependent claims 6, 13, and 20 further recite, wherein the IoT device is coupled to the client device via at least one sensor. These computing elements are described generically in at least [0019]-[0026] of the Specification. Therefore, these additional elements are not significantly more than the abstract idea.
Dependent claims 7 and 14 further recite, wherein the second data generated by at least one IoT device indicates an issue with the client device. These computing elements are described generically in at least [0019]-[0026] of the Specification. Therefore, these additional elements are not significantly more than the abstract idea.
As such, when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (U.S. Patent No. 8,456,293), in view of  Ashbun (P. G. Pub. No. 2019/0191203).

Regarding claims 1, 8, and 15, Trundle teaches
a method, comprising: 
a client device, comprising: a processor programmed to initiate executable operations comprising (Column 10, lines 39-44):
a computer program product, comprising: one or more computer readable storage mediums having program code stored thereon, the program code stored on the one or more computer readable storage mediums collectively executable by a client device to initiate operations including (Column 35, lines 6-11):
receiving, by a client device from a data processing system, first data, the first data selected by the data processing system based on second data generated by at least one IoT device with which the client device is associated, and the first data indicating at least one advertisement (Column 10, lines 8-21, "The monitoring application server 230 [data processing system] is an electronic device configured to execute programs and exchange communications with the monitoring system 210 and the client device 240 over the network 205. For example, the monitoring application server 230 may be configured to execute a program that provides monitoring services and provides personalized relevant electronic content [first data indicating an advertisement] based on sensor data [second data generated by at least one IoT device] received from the monitoring system 210 [IoT device]. In this example, the monitoring application server 230 may exchange communications with the monitoring system 210 to receive sensor data and may exchange communications with the client device 240 to present, to a user, personalized relevant electronic content [advertisement] that is selected based on the received sensor data." See also Column 4 lines 44-60 and Column 5, lines 60-62.);
accessing, by the client device, the at least one advertisement using the first data indicating the at least one advertisement (Column 18 lines 36-51, "The alarm panel 310 [client device] presents the advertisement based on the presentation criteria (436). The alarm panel 310 may, upon receipt, immediately present the advertisement on the output device defined by the presentation criteria and with characteristics (e.g., an audible alert) defined by the presentation criteria. In some implementations, the alarm panel 310 may, upon receipt, store the advertisement in electronic storage and wait for additional events defined by the presentation criteria. In these implementations, the presentation criteria may define that the advertisement is to be presented in response to a specific door being opened during a specific time frame. In this regard, the alarm panel 310 may monitor sensor data and, if the alarm panel 310 determines that the specific door is opened during the specific time frame based on the sensor data, the alarm panel 310 triggers presentation of the advertisement." See also Column 29, line 61 - Column 30, line 8).
Trundle's client device (i.e. alarm panel) accesses the advertisement and presents the advertisement.  Trundle's client device does not explicitly add the advertisement to content accessed by the client device. 
Trundle does not explicitly teach
adding, by the client device, the at least one advertisement to content accessed by the client device; and presenting, by the client device, the content with the at least one advertisement added to the content by pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused.
However, Ashbun teaches
adding, by the client device, the at least one advertisement to content accessed by the client device; and presenting, by the client device, the content with the at least one advertisement added to the content by pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused (Fig. 7, [0068] "Cue information may identify the content being played back by the client. The request sent to the ad decision server may include information about the client (e.g., viewing habits) and its context ( e.g., HTTP cookies or device ad identifiers), enabling the ad decision server to select an appropriate ad. The DASH client may get the ad MPD containing an ad period, pause presentation of main content, and start presenting the ad. Upon completion, the client may resume presentation of main content, e.g., as shown in the call flow in FIG. 7." See also Fig. 23 and [0056].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the advertisement is added and presented of Trundle with how the advertisement is added and presented of Ashbun, by adding the limitation adding, by the client device, the at least one advertisement to content accessed by the client device; and presenting, by the client device, the content with the at least one advertisement added to the content by pausing presentation of the content, presenting the advertisement and, after the advertisement is presented, commencing presentation of the content from where the presentation of the content was paused, as taught by Ashbun, in order for advertisers to use the capabilities of model video streaming techniques for targeted advertising and in order to prevent the user from skipping or fast-forwarding through the ad and to ensure the user sees all of the ad (Ashbun, [0057]).

Regarding claims 4, 11, and 18, Trundle teaches 
wherein the IoT device is coupled to another device or system via at least one sensor (Column 4, lines 44-60, "The processor receives sensor information from a monitoring system [IoT device] associated with a customer (110). For example, the processor receives, either directly or via a network, data communications from sensors included in the monitoring system that are configured to sense physical attributes of the physical world...energy consumed by a climate control or a heating, ventilating, and air conditioning (HVAC) system [another device]),").

Regarding claims 5, 12, and 19, Trundle teaches 
wherein the second data generated by at least one IoT device indicates an issue with the another device or system (Column 22, lines 20-30, "In other implementations, the processor may use the accessed sensor data to determine whether the user is at home. When the processor determines that the user is not at home based on the sensor data, the processor may select a portable device (e.g., a smart phone) as the presentation device for the content. For instance, when the sensor data indicates that the user is not at home and that a water sensor has detected a water leak [issue with the other device] within the house, the processor may send the user an SMS or text message indicating that a water leak has been detected along with an advertisement for a plumber that may be able to handle the water leak.").

Regarding claims 6, 13, and 20, Trundle teaches 
wherein the IoT device is coupled to the client device via at least one sensor (Column 22, lines 20-30, "In other implementations, the processor [IoT device] may use the accessed sensor data to determine whether the user is at home. When the processor determines that the user is not at home based on the sensor data, the processor may select a portable device (e.g., a smart phone) as the presentation device for the content. For instance, when the sensor data indicates that the user is not at home and that a water sensor has detected a water leak [issue with the other device] within the house, the processor may send the user an SMS or text message indicating that a water leak has been detected along with an advertisement for a plumber that may be able to handle the water leak.").

Regarding claims 7 and 14, Trundle teaches
wherein the second data generated by at least one IoT device indicates an issue with the client device (Column 28, lines 14-30, "The diagram 700 includes a sensor 722 located on a refrigerator included in the user's home. The sensor 722 may be configured to detect opening of the refrigerator door 720 or another attribute related to the refrigerator ( e.g., energy consumption, freshness of food in refrigerator, types of food in the refrigerator, etc.)...For instance, when the sensor 722 detects that energy consumption of the refrigerator is relatively high [issue], the monitoring system may present an advertisement for a new energy-efficient refrigerator. The display device 724 may be an LCD display included in another appliance ( or the refrigerator itself) that the monitoring system is capable of controlling.").

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (U.S. Patent No. 8,456,293), in view of  Ashbun (P. G. Pub. No. 2019/0191203).in view of Bentz (P. G. Pub. No. 2017/0074541), in further view of Goswami (P. G. Pub. No. 2018/0103078).

Regarding claims 2, 9, and 16, Trundle and Ashbun teach all of the claimed features as discussed above.  Trundle and Ashbun do not explicitly teach
receiving, by the client device from the data processing system, third data, the third data selected by the data processing system based on the second data generated by the at least one IoT device with which the client device is associated, 
and the third data indicating at least one social content comprising video;
accessing, by the client device, the at least one social content using the third data indicating the at least one social content comprising video; and
adding, by the client device, the at least one social content comprising video to the content accessed by the client device;
wherein the presenting, by the client device, the content further comprises presenting the content with the at least one social content comprising video added to the content.
However, Bentz teaches
receiving, by the client device from the data processing system, third data, the third data selected by the data processing system based on the second data generated by the at least one IoT device with which the client device is associated, and the third data indicating at least one social content;
accessing, by the client device, the at least one social content using the third data indicating the at least one social content ([0199] "In some embodiments, thermostat 600 may allow actions specific to a social media platform to command changes. For example: Jack likes system settings [social content] for a thermostat which Jill has posted on Facebook. Thermostat [client device] 600 detects this action and applies the settings [accessing the social content]. In some embodiments, companies or dealers may promote well-tested and popular settings for users to try in order to increase traffic to their website or related products."); and
adding, by the client device, the at least one social content to the content accessed by the client device; wherein the presenting, by the client device, the content further comprises presenting the content with the at least one social content added to the content ([0144] "Thermostat 600 may communicate the need to have the data analyzed by data analytics service 2504. Thermostat 600 may communicate with other devices to network 2422 and display information on connected devices. In some embodiments, thermostat 600 may display all data [content accessed] and communications [social content] on a user device 1502.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessed content of Trundle and Ashbun with the accessed content of Bentz, by adding receiving, by the client device from the data processing system, third data, the third data selected by the data processing system based on the second data generated by the at least one IoT device with which the client device is associated, and the third data indicating at least one social content; accessing, by the client device, the at least one social content using the third data indicating the at least one social content; and adding, by the client device, the at least one social content to the content accessed by the client device; wherein the presenting, by the client device, the content further comprises presenting the content with the at least one social content added to the content, as taught by Bentz, so that companies or dealers may promote well-tested and popular settings for users to try in order to increase traffic to their website or related products (Bentz, [0199]).
Bentz does not explicitly teach that the social content comprises a video.
However, Goswami teaches that the social content comprises a video ([0071] "In a second example, the first electronic device 102a may be configured to communicate all data, such as the selected audio or video item, the associated playback controls, and text chat data of social interaction via the UI 214, to the first IoT gateway 402, as shown in FIG. 4.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessed content of Trundle,  Ashbun, and Bentz with the accessed content of Goswami, by substituting the social content of Bentz for the social content comprising a video of Goswami, since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Social content that comprises a video is well known in the art and substituting a social content with a social content comprising a video would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claims 3, 10, and 17, Trundle and Ashbun teach all of the claimed features as discussed above.  Trundle and Ashbun do not explicitly teach
wherein: the at least one social content is posted to a social networking service by a second user with whom a first user of the client device is socially connected in a social networking service; and
the data processing system selects the third data based, at least in part, on the social connection of the second user with the first user of the client device and based, at least in part, on fourth data received by the data processing system from at least one other IoT device with which another client device of the second user is associated.
However, Bentz teaches
wherein: the at least one social content is posted to a social networking service by a second user with whom a first user of the client device is socially connected in a social networking service; and
the data processing system selects the third data based, at least in part, on the social connection of the second user with the first user of the client device ([0199] "In some embodiments, thermostat 600 may allow actions specific to a social media platform to command changes. For example: Jack likes system settings [social content] for a thermostat which Jill [another user socially connected] has posted on Facebook. Thermostat [client device] 600 detects this action and applies the settings [accessing the social content]. In some embodiments, companies or dealers may promote well-tested and popular settings for users to try in order to increase traffic to their website or related products.")
and based, at least in part, on fourth data received by the data processing system from at least one other IoT device with which another client device of the second user is associated ([0144] "Thermostat 600 may communicate the need to have the data analyzed by data analytics service 2504. Thermostat 600 may communicate with other devices to network 2422 and display information on connected devices. In some embodiments, thermostat 600 may display all data  and communications [social content] on a user device 1502.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessed content of Trundle and Ashbun, with the accessed content of Bentz, by adding wherein: the at least one social content is posted to a social networking service by a second user with whom a first user of the client device is socially connected in a social networking service; and the data processing system selects the third data based, at least in part, on the social connection of the second user with the first user of the client device and based, at least in part, on fourth data received by the data processing system from at least one other IoT device with which another client device of the second user is associated, as taught by Bentz, so that companies or dealers may promote well-tested and popular settings for users to try in order to increase traffic to their website or related products (Bentz, [0199]).
Bentz does not explicitly teach that the social content comprises a video.
However, Goswami teaches that the social content comprises a video ([0071] "In a second example, the first electronic device 102a may be configured to communicate all data, such as the selected audio or video item, the associated playback controls, and text chat data of social interaction via the UI 214, to the first IoT gateway 402, as shown in FIG. 4.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessed content of Trundle,  Ashbun, and Bentz with the accessed content of Goswami, by substituting the social content of Bentz for the social content comprising a video of Goswami, since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Social content that comprises a video is well known in the art and substituting a social content with a social content comprising a video would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Response to Amendment
All 112(b) rejections have been withdrawn due to claim amendments.
With regards to the 101 rejection, on pages 9-11, Applicant argues that the claims are a practical application because of Example 37, claim 1 of the 2019 PEG. The Examiner respectfully disagrees.  Claim 1 of Example 37 has to do organizing icons based on the amount of use of each icon and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system.  The claims of the instant application have nothing to do with automatically repositioning icons according to their usage.  As explained in the 101 above, the claims are not integrated into a practical application.
On pages 12-13, Applicant argues that the combination of elements are significantly more under Step 2B.  The Examiner respectfully disagrees.  The Examiner did consider the elements in combination to determine if that made the claims eligible and made a determination that the combination of elements did not make the claims eligible.  Just because the claim present content with an advertisement, that does not make the claims eligible because adding an advertisement to content is well-understood and conventional.  Therefore, the Examiner is not persuaded.
With regards to the 103 rejection, Applicant’s arguments have been considered, but they are moot since they are about the amended claim language.  The Examiner has introduced the prior art references of Ashbun and Goswami to teach the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621